1

2

3                                     UNITED STATES DISTRICT COURT

4                                            DISTRICT OF NEVADA

5                                                        ***

6
      LEEANN E. ARCHULETA; and MICHAEL B.
7     DICKENS,
8                           Plaintiffs,                     2:15-cv-01608-MMD-VCF
                                                            ORDER
9     vs.
      CORRECTIONS CORPORATION OF
10
      AMERICA, et al.,
11                          Defendants.
12

13          Before the court is the Motion to Withdraw as Attorney for Plaintiff Michael B. Dickens (ECF No.
14   67). Robert P. Spretnak, Esq. asks for leave of court to withdraw as counsel of record for Plaintiff Michael
15   B. Dickens. Counsel states that Plaintiff has failed to communicate with him. Id. There are no pending
16   hearings or motions. Discovery ends on March 4, 2019 and trial date has not been set.
17   Discussion:
18          Under Local Rule 7-2(d), [t]he failure of an opposing party to file points and authorities in response
19   to any motion shall constitute a consent to the granting of the motion. Here, no opposition has been filed
20   and the time to oppose has passed.
21          Pursuant to Local Rule IA 11-6(b), “[n]o attorney may withdraw after appearing in a case except
22   by leave of court after notice has been served on the affected client and opposing counsel.” “Except for
23   good cause shown, no withdrawal or substitution shall be approved if delay of discovery, the trial or any
24   hearing in the case would result.” LR IA 11-6(e). Nevada Rule of Professional Conduct 1.16(b)(5)
25   provides that a lawyer may withdraw if the “client fails substantially to fulfill an obligation to the lawyer
1    regarding the lawyer’s services and has been given reasonable warning that the lawyer will withdraw

2    unless the obligation is fulfilled.” Here, based on Plaintiff's counsel’s representation that Plaintiff has

3    failed to communicate with his counsel, the Court permits counsel to withdraw. LR IA 11-6(b); NRPC

4    1.16(b)(5). The Court finds that permitting counsel to withdraw would not result in delay. LR IA 11-6(e).

5           Accordingly, and for good cause shown,

6           IT IS HEREBY ORDERED that the Motion to Withdraw as Attorney for Plaintiff Michael B.

7    Dickens (ECF No. 67) is GRANTED.

8           IT IS FURTHER ORDERED that Mr. Spretnak must mail a copy of this order to Plaintiff Dickens.

9           IT IS FURTHER ORDERED that Plaintiff Dickens must either retain counsel or file a notice of

10   appearing pro se on or before February 25, 2019.

11          IT IS FURTHER ORDERED that Plaintiff Dickens must file with the Court written notification

12   of any change of address.

13          The Clerk of Court is directed to mail a copy of this order to Plaintiff Dickens at the following

14   address:

15
            Michael B. Dickens
16          5819 First Street
            Crosby, Texas 77532
17

18
            DATED this 28th day of January, 2019.
19
                                                                  _________________________
20                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25
